

Exhibit 10.28
 


AWARD NOTICE


NOTICE OF RESTRICTED STOCK
GRANTED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2002 OMNIBUS LONG-TERM COMPENSATION PLAN




Grantee: Roger K. Mowen


Number of Shares: 4,000


Date of Grant: January 1, 2004




 1. Award of Restricted Stock . This Award Notice serves to notify you that the
    Compensation and Management Development Committee (the "Committee") of
    Eastman Chemical Company ("Company") has granted to you, under the 2002
    Omnibus Long-Term Compensation Plan ("Plan"), the number of shares
    ("Restricted Stock") of its $.01 par value Common Stock ("Common Stock") set
    forth above, to be held, subject to the terms of the Plan and this Award
    Notice, as restricted stock. This Award recognizes your significant
    contribution to the Company and provides additional incentive for your
    continued exemplary performance. The Plan is incorporated herein by
    reference and made a part of this Award Notice. Capitalized terms not
    otherwise defined herein have the respective meanings set forth in the Plan.
 2. Lapse of Restrictions . The restrictions described below with respect to the
    Restricted Stock will lapse as to 4,000 shares upon the earlier of: (1) May
    31, 2004, if and only if you are still an employee of the Company or a
    Subsidiary on date, or (2) termination of your employment with the Company
    and its Subsidiaries, if and only if such termination is by reason of death,
    disability, or for another approved reason, as determined by the Committee
    (the dates and time described in clause (1) or (2), as applicable, are
    referred to herein as the "Vesting Dates").
 3. Book-Entry Registration . The Restricted Stock awarded pursuant to this
    Award Notice initially will be evidenced by book-entry registration only,
    without the issuance of certificates representing such shares.




 192

     

--------------------------------------------------------------------------------

 Exhibit 10.28

 

 
 4. Issuance of Shares . Subject to the other terms of this Award Notice, the
    Company will either issue a certificate or certificates representing the
    Restricted Stock as promptly as practicable following the Vesting Dates or
    place the shares in the Automatic Dividend Reinvestment Plan maintained for
    shareowners of the Company as directed by the grantee. The Company may
    withhold or require the grantee to remit a cash amount sufficient to satisfy
    federal, state, and local taxes (including the Participant’s FICA
    obligation) required by law to be withheld. Further, either the Company or
    the grantee may elect to satisfy the withholding requirement by having the
    Company withhold shares of common stock having a Fair Market Value on the
    date the tax is to be determined equal to the minimum statutory total tax
    which could be imposed on the transaction.

You may elect to defer the Award until after you retire or otherwise terminate
employment with the Company and its Subsidiaries under the terms and subject to
the conditions of the Eastman Executive Deferred Compensation Plan, as the same
now exists or may be amended hereafter (the "EDCP"). If you choose to defer the
Award, the Award shall be converted into the right to receive a cash payment.


If any portion of an Award is converted into a right to receive a cash payment
as described above, an amount representing the Fair Market Value of the deferred
portion of the Award will be credited to the Stock Account of the Eastman EDCP
and hypothetically invested in units of Common Stock. Thereafter, such amount
will be treated in the same manner as other investments in the EDCP and shall be
subject to the terms and conditions thereof.


 5. Restrictions on Transfer of Shares . The Restricted Stock, and the right to
    vote such shares and to receive dividends thereon, may not, except as
    otherwise provided in the Plan, be sold, assigned, transferred, pledged or
    encumbered in any way prior to the Vesting Dates, whether by operation of
    law or otherwise. After the Vesting Dates, certificates for the Restricted
    Stock may be issued during your lifetime only to you, except in the case of
    a permanent disability involving mental incapacity.
 6. Limitation of Rights . Except as otherwise provided in this Award Notice or
    the Plan, prior to the Vesting Dates, you will have no rights of a
    shareowner with respect to the Restricted Stock, except for the right to
    receive such cash dividends, if any, as may be declared on the shares of
    Common Stock subject thereto from time to time, and the right to vote (in
    person or by proxy) such shares at any meeting of shareowners of the
    Company. Neither the Plan, this Award nor this Award Notice gives you any
    right to remain employed by the Company or a Subsidiary.




 193

     

--------------------------------------------------------------------------------

 
Exhibit 10.28
 

 
 7.  Termination . Upon termination of your employment with the Company and its
     Subsidiaries, prior to the Vesting Dates, other than by reason of death,
     disability, or for another approved reason, as determined by the Committee,
     all of the Restricted Stock will be canceled and forfeited by you to the
     Company without the payment of any consideration by the Company. In such
     event, neither you nor any of your successors, heirs, assigns or personal
     representatives will thereafter have any further rights or interest in such
     shares or otherwise in this Award.
 8.  Change in Ownership; Change in Control . Sections 25 and 26 of the Plan
     contain certain special provisions that will apply to this Award in the
     event of a Change in Ownership or Change in Control, respectively.
 9.  Adjustment of Shares . If the number of outstanding shares of Common Stock
     changes through the declaration of stock dividends or stock splits prior to
     the Vesting Dates, the shares of Common Stock subject to this Award
     automatically will be adjusted. If there is a change in the number of
     outstanding shares of Common Stock or any change in the outstanding stock
     of the Company (or any successor to the Company) prior to the Vesting
     Dates, the Committee will make any adjustments and modifications to this
     Award that it deems appropriate. In the event of any other change in the
     capital structure or in the Common Stock of the Company, the Committee is
     authorized to make appropriate adjustments to this Award.
 10. Restrictions on Issuance of Shares . If at any time the Company determines
     that listing, registration or qualification of the shares of Common Stock
     subject to this Award upon any securities exchange or under any state or
     federal law, or the approval of any governmental agency, is necessary or
     advisable as a condition to the award or issuance of certificate(s) for the
     shares of Common Stock subject to this Award, such award or issuance may
     not be made in whole or in part unless and until such listing,
     registration, qualification or approval shall have been effected or
     obtained free of any conditions not acceptable to the Company.
 11. Non-competition; Confidentiality . You will forfeit all rights to this
     Award if you violate the non-competition and confidentiality provisions
     contained in Section 20 of the Plan.
 12. Performance of Job Duties . Payment of shares pursuant to this award is
     contingent upon meeting minimally acceptable performance expectations, such
     as progress toward business objectives as detailed in the Annual Business
     Plan and completion of other assignments requested from time to time by the
     Chief Executive Officer. Shortfalls in performance levels will be
     communicated as soon as possible to allow time for correction. Final
     appraisal of performance for purposes of this award is at the sole
     discretion of the Chief Executive Officer with the approval of the
     Committee.
 13. Plan Controls . In the event of any actual or alleged conflict between the
     provisions of the Plan and the provisions of this Award Notice, the
     provisions of the Plan will be controlling and determinative.









194

     